Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-86 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects with traverse Group I, claims 1-9, 14-19, 32, 34 and 35, drawn to a method for preparing a sequencing library; and the election of Species without traverse as follows: 
Species (A): wherein processing comprising contacting subsets with reverse transcriptase (claim 2); 
Species (B): wherein the primer comprises a poly-T nucleotide sequence (claim 3); 
Species (C): wherein the predetermined RNA nucleic acids are mRNA (claim 14);
Species (D): wherein the nucleotide label comprises a nucleotide analog, a hapten-labeled nucleotide, etc. (claim 17);
Species (E): wherein the predetermined condition comprises exposure to an agent (claim 21);
Species (F): wherein the agent comprises a protein, a non-ribosomal protein, etc. (claim 22);	
Species (G): wherein distributing comprises dilution (claim 28);
Species (H): wherein adding comprises contacting nucleic acid fragments comprising one or more index sequence (claim 31);
Species (I): wherein the compartment comprises a well or a droplet (claim 34);
Species (J): wherein the primer comprises RNA nucleic acids (claim 45);
Species (K): wherein the primer comprises a poly-T nucleotide sequence that anneals to mRNA poly(A) tail (claim 46);
Species (L): wherein the label comprises a nucleotide analog, a hapten-labeled nucleotide, etc. that can be modified (claim 57);
Species (M): adding one or more of the first, second or third compartment comprises contacting nucleic acid fragments with a transposome complex (claim 69); and
Species (N): all compartments are wells or droplets (instant claim 71), in the reply filed on July 13, 2022 is acknowledged.  

Response to Traversal 
The traversal is on the grounds that: (a) regarding Groups I to X, Applicant asserts that Groups I to X depend from independent claim 1, thus, the subject matter of claim 1 is common to all of the claims of Groups I to X, such that lack of unity of the invention is not directly evident  a priori with respect to Groups I-X; and the Examiner does not explain why each group lacks unity with each other group (Applicant Remarks, pg. 1, last partial paragraph; and pg. 2, first full paragraph); and (b) in the written opinion for the international application, the USPTO considers claims 1-9 of Group I to be novel and inventive, therefore claim 1 includes a technical feature that defines a contribution over the prior art (Applicant Remarks, pg. 2, first partial paragraph).
Regarding (a) and (b), Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that Groups I to X depend from independent claim 1, thus, the subject matter of claim 1 is common to all of the claims of Groups I to X, such that lack of unity of the invention is not directly evident  a priori with respect to Groups I-X, is not found persuasive. As an initial matter, Group I comprises the steps of providing, labeling, processing, and combining. Group II comprises the steps of providing, contacting, processing, amplification, and combining. Group III comprises the steps of Group II, and the step of labeling prior to contacting. Group IV comprises the steps of Group I, and the step of exposing subsets to a predetermined condition before labeling, etc. Thus, each of Groups I-X comprises a different set of steps. With regard to unity of invention, Applicant is reminded that unity of invention is based on the unity between all Groups I-XXII, wherein all of Groups I-XXII do not share the same or corresponding special technical feature (even if, arguendo, Groups I-X share the same or corresponding special technical feature). For example, the inventions of Group XIX (a method comprising snap freezing a tissue, reducing the size of the tissue, and extracting nuclei) does not share the same or corresponding special technical feature with all of the inventions of Groups I-XVIII and XX-XXII (e.g., tissue is not found in any of Groups I-XVIII and XX-XXII; and nuclei is not found in at least Group XXII). Additionally, Group XXII (a kit comprising a nucleotide label of claim 16 and at least one enzyme) does not share the same or corresponding special technical feature with all of the inventions of Groups I-XXI (e.g., a nucleotide label of claim 16 and/or at least one enzyme are not found, for example, in at least Groups I and XIX).
Moreover, with regard to Applicant’s assertion that the claims possess unity of invention according to the Written Opinion, and that the Written Opinion concedes many of the present claims are novel over the prior art, the Examiner is not persuaded. On the international level, all written opinions are non-binding and a patent does not issue; what does issue is an international preliminary examination report (IPER), which is non-binding on the Elected States (See; MPEP § 1878 and 1893.03(e)(II)). Additionally, the Written Opinion also indicates that the Groups do not relate to a single general inventive concept because they lack the same or corresponding special technical features (See; pg. 4). Thus, restriction is proper.

Claims 10-13, 20-31, 33 and 36-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 13, 2022.

Claims 6-9, 14, 18, 19, 32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-5, 15-17 and 34 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 10, 2021 and July 13, 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed December 20, 2019 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US2019/035422, filed June 4, 2019; which claims the benefit of US 
Provisional Patent 62/821,678, filed March 21, 2019; and US Provisional Patent 62/680,259, filed June 4, 
2018.

Claim Objection/Rejections
Markush Objection
Claims 1 and 17 are objected because of the following informalities:  Claim 1, for example, recites the term “processing comprises ligation, primer extension, hybridization, or amplification” in lines 11-12. Thus, claim 1 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “processing is selected from the group consisting of ligation, primer extension, hybridization, and amplification”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 15-17 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 15 and 16 are indefinite for the recitation of the term “newly synthesized RNA” such as recited in claim 1, line 5 because the term “new” is a relative term that renders the claim indefinite. The term “new” is not defined by the claim, and the Specification does not provide a standard for ascertaining the requisite amount of ‘newness’ of the synthesized RNA (e.g., synthesized within the cell picoseconds before labeling, synthesized that day, synthesized a week ago, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, it is unclear whether the term “newly synthesized RNA” refers to labeling the RNA during synthesis within the cells or nuclei; and/or whether the “newly synthesized RNA” is the same as (and/or is different from) the “RNA molecules” recited in line 6 and/or the “RNA nucleic acids” recited in line 8 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the subsets of cells or nuclei obtained from the cells” in line 5. There is insufficient antecedent basis for the term “the subsets of cells or nuclei obtained from the cells” because claim 1, line 4 recites the term ”a subset of nuclei or cells”. Moreover, instant claim 1 does not recite that the nucleic are obtained from the cells and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “wherein the processing comprises adding to RNA nucleic acids” in lines 8-9, in combination with the term “processing comprises ligation, primer extension, hybridization, or amplification” in lines 11-12 because it is unclear whether processing comprises two processing steps (e.g., (i) adding to RNA, and (ii) ligation, primer extension, etc.), or whether processing represents a single step (e.g., processing is selected from the group consisting of labeling newly synthesized RNA, adding RNA nucleic acids to generate indexed nuclei or cells, ligation, primer extension, hybridization, and amplification) and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “processing comprises: contacting subsets with reverse transcriptase and a primer” in lines 1-2 because claim 2 depends from claim 1, wherein claim 1 recites the limitations that “processing comprises adding to RNA nucleic acids”, and “processing comprises ligation...or amplification”, such that processing is not recited to comprise “contacting subsets with reverse transcriptase and a primer” and, thus, the metes and bounds of the claim cannot be determined. 
Claims 2 and 4 are indefinite for the recitation of the term “subsets” such as recited in claim 2, line 2. There is insufficient antecedent basis for the term “subsets” in the claim because claim 1, line 4 recites “a subset of nuclei or cells”.
Claim 2 is indefinite for the recitation of the term “the corresponding DNA nucleotide sequence” in lines 3-4. There is insufficient antecedent basis for the term “the corresponding DNA nucleotide sequence” in the claim. 
Claim 2 is indefinite for the recitation of the term “the template RNA molecules” in line 4. There is insufficient antecedent basis for the term “the template RNA molecules” in the claim. Moreover, it is unclear as to the origin of  “the temple RNA molecules” because claim 1, from which claim 2 depends, does not recite “template RNA molecules” and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “mRNA poly(A) tail” in line 2 because claim 3 depends from claim 1 and 2; however, claims 1 and 2 do not recite that any of the “newly synthesized RNA”, the “RNA molecules” and/or the “RNA nucleic acids” comprise mRNA and/or that the mRNA comprises a “poly(A) tail” and, thus, the metes and bounds of the claim cannot be determined.
Claim 4 is indefinite for the recitation of the term “predetermined DNA nucleic acid” in line 3 because claim 4 depends from claims 1-3, wherein claims 1-3 do not recite a “predetermined DNA nucleic acid” and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “preexisting RNA nucleic acids” in line 1 because it is unclear as to the origin of the “preexisting RNA nucleic acids” because claim 1, from which claim 15 depends, does not recite “preexisting RNA nucleic acids”, and it is unclear whether these nucleic acids are the same as (or different from) the “newly synthesized RNA” and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “the same index”. There is insufficient antecedent basis for the term “the same index” in the claim because claim 1, line 9 recites the term “a first compartment specific index sequence”.
Claim 15 is indefinite for the recitation of the term “the same compartment”. There is insufficient antecedent basis for the term “the same compartment” in the claim because claim 1, line 3 recites the term “a plurality of compartments”.
Claim 34 is indefinite for the recitation of the term “the compartment” in line 1. There is insufficient antecedent basis for the term “the compartment” in the claim because claim 1, line 3 recites the term “a plurality of compartments”.
Claims 5 and 17 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites (in part) “wherein processing comprises: contacting subsets with reverse transcriptase and a primer that anneals to RNA nucleic acids, resulting in double stranded DNA nucleic acids comprising the primer and the corresponding DNA nucleotide sequence of the template RNA molecules” such as recited in claim 2, lines 1-4. Claim 2 depends from claim 1, wherein claim 1 does not recite that “processing comprises: contacting subsets with reverse transcriptase and a primer”; RNA nucleic acids” and/or “template RNA molecules”. Thus, claim 2 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites (in part) “where the primer comprises a poly-T nucleotide sequence that anneals to a mRNA poly(A) tail” in lines 1-2. Claim 3 depends from claims 1 and 2, wherein claims 1 and 2 do not recite a “mRNA” or a “poly(A) tail”. Thus, claim 3 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites (in part) “wherein the second primer comprises a sequence that anneals to a predetermined DNA nucleic acid” in lines 2-3. Claim 4 depends from claims 1-3, wherein claims 1-3 do not recite a “predetermined DNA nucleic acid”. Thus, claim 4 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites (in part) “where pre-existing RNA nucleic acids and newly synthesized RNA nucleic acids are labeled” in lines 1-2. Claim 15 depends from claim 1, wherein claim 1 does not recite “pre-existing RNA nucleic acids”. Thus, claim 15 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claims 1-5, 15-17 and 34 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011).
Regarding claims 1-5, 15-17 and 34, Frisen et al. teach that localized spatial detection-determination-analysis means that the RNA or DNA can be localized to its native position within a cell or tissue in the tissue sample (interpreted as a plurality of cells in a plurality of compartments; and a subset of nuclei or cells, claim 1a) (paragraph [0048], lines 8-11). Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer (interpreting an array to also comprise a plurality of compartments), wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain (interpreted as a label or index) that corresponds to the position of the capture probe on the array, and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes (interpreted as an index); (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample, allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreting an array and tissue sample as a plurality of compartments; labeling; indexing; positional domain as a compartment specific index; and/or processing RNA comprising hybridization to a subset of cells or nucleic, claims 1a-1c and 5); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain (interpreted as processing comprises ligation or primer extension, claim 1c); (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA (interpreting tagged cDNA as labeled nucleic acids; and processing as amplifying, claim 1c); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing (interpreted as combining indexed nuclei or cells, claim 1d) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach that the method relates to a quantitative and/or qualitative method for analyzing the distribution, location or expression of genomic sequences in a tissue sample, wherein spatial expression or distribution or location pattern within the tissue sample is retained, such that the methods result in a global and spatial profile of all transcripts in the tissue sample (paragraph [0002], lines 4-8; and [0034], lines 3-5). Frisen et al. teach that the method comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species are directly or indirectly immobilized such hat each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable said probe to function as a reverse transcriptase (RT) primer (interpreted as contacting subsets with reverse transcriptase and a primer, claim 2) (paragraph [0049]). Frisen et al. teach that the capture domain can be selected or designed for the selective capture of mRNA, wherein this can be on the basis of hybridization to the poly-A tail of mRNA, such that the capture domain comprises a poly-T DNA oligonucleotide, which is capable of hybridizing to the poly-A tail of mRNA (interpreted as a poly-T nucleotide that anneals to mRNA poly(A) tail; and a predetermined DNA nucleic acid, claims 3 and 4) (paragraph [0091]). Frisen et al. teach that it can be advantageous to block the capture probes prior to contacting the tissue sample with the array, wherein the nucleic acid in the tissues sample (e.g., fragmented genomic DNA) can be modified such that it can be captured by the capture probe, wherein an adaptor sequence comprising a binding domain capable of binding to the capture domain of the capture probe can be added to the end of the nucleic acid (e.g., fragmented genomic DNA) (interpreted as processing by adding to RNA nucleic acids; or second primer comprising a sequence that anneals to DNA, claims 1c and 4) (paragraph [0137], lines 1-13). Frisen et al. teach using microarrays with immobilized DNA oligos (capture probes) carrying spatial labeling tag sequences (positional domains), wherein each feature of oligos of the microarray carries (1) a unique labeling tag (positional domain) (interpreted as labels or indexes) and (2) capture sequence (capture domain), such that keeping track of where which labeling tag is geographically placed on the array surface makes it possible to extract positional information in two dimensions from each labeling tag (paragraph [0433]). Frisen et al. teach that a “species” of capture probe is defined with reference to its positional domain; a single species of capture probe will have the same positional domain (interpreted as having the same index in the same compartment, claim 15) (paragraph [0096], lines 4-6). Frisen et al. teach that the capture domain of the capture probe comprises or consists of deoxyribonucleotides (dNTPs), wherein the capture domain comprises a nucleotide sequence that is capable of hybridizing to nucleic acid such as RNA present in cells of the tissue sample contacted with the array (interpreted as a nucleotide label incorporated into the RNA; and a nucleotide that can be modified by a chemical reaction, claims 16 and 17) (paragraphs [0086]; and [0090]). Frisen et al. teach that DNA is amplified inside water droplets in an oil solution (emulsion PCR); and the sequencing machine contains picoliter volume wells containing a single bead and sequencing enzymes (interpreted as droplet or wells as compartments, claim 34) (paragraph [0187]).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	 Claims 1-5, 15-17 and 34 are rejected under 35 U.S.C. 102(a1) as being anticipated by Klein et al. (Cell, 2015, 161, 1187-1201).
Regarding claims 1-5, 15-17 and 34, Klein et al. teach in Figure 1 the DNA barcoding of cells, wherein cells are encapsulated into droplets with lysis buffer, reverse transcription mix, and hydrogel microspheres carrying barcoded primers, such that cDNA in each droplet is tagged with a barcode during reverse transcription of mRNA which comprises a poly(A) tail that becomes bound to the poly-T tail of an primer comprising a T7 RNAP promoter, a sequencing adaptor, a cell barcode, and a unique molecular identifier (UMI) such that droplets are broken, and material from all cells is linearly amplified before sequencing (interpreted as a plurality of cells in a droplet compartment; labeling RNA with barcoded oligonucleotide primers; first and second primers; reverse transcription interpreted as comprising a reverse transcriptase, and processing RNA molecules with a primer comprising an adaptor, barcode or UMI for indexing and labeling; interpreting a cell barcode as a compartment specific index; amplification including primer extension; combining; generating a pool of indexed cells or nuclei; cell barcode comprising the same index; UMI as unique indexes; and amplification and sequencing inherently comprising a second primer with a sequence that anneals to a predetermined nucleic acid; nucleotide label comprising a nucleotide that can be modified by a chemical reaction, claims 1-5, 15-17 and 34) (pg. 1188, Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    367
    1058
    media_image1.png
    Greyscale

Figure 1

Klein et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1-5, 15-17 and 34 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639